Appeal from the order of the Supreme Court, New York County, entered April 25, 1975 denying petitioners’ motion to quash subpoenas issued by the Attorney-General unanimously dismissed as moot, without costs or disbursements. Subsequent to the denial of the motion to quash, the petitioners complied with the subject subpoenas. Accordingly, there is no controversy for the court to decide, and therefore, the appeal is dismissed as moot (see generally, Delavan v New York, New Haven & Hartford RR. Co., 216 NY 359; Matter of Norton, 158 NY 130). We note, however, that we have examined the merits of the appeal and if the matter had not been rendered moot, we would have affirmed. Concur— Kupferman, J. P., Lupiano, Tilzer, Lane and Nunez, JJ.